DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 14-15 are pending in the application, with claims 1-11 withdrawn. Claims 12 and 14-15 are examined herein. 

Response to Arguments
Applicant’s arguments and amendments filed 06/30/2022 have been fully considered, and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of record. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,991,980 (“Fraas”) in view of US Publication No. 2017/0249999 (“DeWitte”).

Fraas discloses an operation method for a nuclear reactor (see Fig. 1) that includes a moderator (1, 2) and a nuclear fuel including a main nuclear fuel material (3:58-68, 12:24-27), the operation method comprising steps of:
configuring the nuclear reactor to (i) have a positive temperature reactivity coefficient in a first temperature range below an operating temperature of the nuclear reactor (13:6-13) and (ii) have a negative temperature reactivity coefficient in a second temperature range above the operating temperature (11:10-15);
maintaining the nuclear reactor lower in temperature than the operating temperature before start-up of the nuclear reactor (11:73-12:1); and
heating the nuclear reactor by a core-heating heater at a time of the start-up of the nuclear reactor in such a manner that temperature of the nuclear reactor becomes above the operating temperature (12:1-8).

Fraas discloses a beryllium moderator and does not disclose adding europium to the main nuclear fuel material. 

DeWitte teaches (see Fig. 3, Example 2 [0046]-[0051]) a nuclear reactor that includes a moderator including a metal hydride ([0021], [0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use a metal hydride moderator in the nuclear reactor of Fraas because DeWitte teaches this type of moderator is “useful in reactor designs because it causes the neutron spectrum to ‘harden’ out of thermal range when the moderator heats up” ([0020]). 

DeWitte further teaches configuring a nuclear reactor to have a negative temperature reactivity coefficient in a second temperature range ([0021], [0023]) by adjusting an amount of europium added to the nuclear fuel  ([0024], [0036], [0046], [0048]) in a range of 0.1 wt% to 10 wt% ([0048], Table 4; for a fuel such as the fuel in Example 2, adding 0.1 wt% to 10 wt% europium is equivalent to 0.0414 at% to 4.14 at% europium, which overlaps with the claimed range of 0.02 at% to 0.50 at%). A POSA would have been motivated to add europium to the main nuclear fuel material of Fraas because DeWitte teaches reactivity control additives such as Eu provide passive reactivity suppression ([0024]). Additionally, it would have been obvious to a POSA to add the europium in the claimed range since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the amount of europium in the fuel depends on the fuel cycle mission, desired core lifetime, and material compatibility constraints and would affect the reactivity suppression, as disclosed by DeWitte ([0023], [0036]). Thus, a POSA would recognize that adding too little europium would not sufficiently suppress the reactivity, while adding too much europium would absorb too many neutrons and over-suppress the reactivity.

Regarding claim 14, Fraas in view of DeWitte teaches the operation method for a nuclear reactor according to claim 12. Fraas further suggests a step of applying a positive reactivity by pulling out an absorber rod (56) under a state in which the temperature of the nuclear reactor is above the operating temperature (11:19-25, 13:10-13; Fraas discloses withdrawing control rods which applies a positive reactivity and increases the temperature of the reactor and further discloses the reactor may reach a temperature above the operating temperature, 1200°F).

Regarding claim 15, Fraas in view of DeWitte teaches the operation method for a nuclear reactor according to claim 12. Fraas further discloses wherein the step of configuring the nuclear reactor comprises configuring the nuclear reactor to (i) have a subcriticality and the positive temperature reactivity coefficient at the first temperature range (13:6-16) and (ii) have a criticality and the negative temperature reactivity coefficient at the second temperature range (11:10-15, 13:10-16), wherein the nuclear reactor does not reach the criticality even above the operating temperature with an absorber rod (56) inserted (11:22-25). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646